DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 12 and 25 are objected to because of the following informalities:  regarding claims 9, 12 and 25, acronym 'NSSAI' used in the claim needs to be spelled out.  Appropriate correction is required.
Claims 7-9, 11-12, 23 and 25 recite “if” which infers a conditional statement, thus, rendering the claim indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 7, 10 and 23 are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example transmit, to a core network device, a Registration Request message including information indicating whether a communication terminal supports Slice-Specific Authentication and Authorization.

The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites transmit, to a core network device, a Registration Request message including information indicating whether a communication terminal supports Slice-Specific Authentication and Authorization recited in the claim is no more than an abstract idea i.e., mental process of estimating, etc. (Step 2A: Prong One Abstract Idea=Yes).
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no 
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. 
Further, dependent claims do not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (20170367036).

at least one memory storing instructions (¶ 0159, fig. 24F); and at least one processor configured to execute the instructions (¶ 0159, fig. 24F) to:  
receive, from a communication terminal (UE fig. 1-24), a Registration Request message including information indicating whether the communication terminal supports Slice-Specific Authentication and Authorization, and execute, if the information indicates that the communication terminal supports the Slice-Specific Authentication and Authorization, a procedure related to the Slice-Specific Authentication and Authorization (¶ 0066, a slice specific authentication and authorization function may be required when each slice requires, ¶ 0081, 0085, the UE's subscription profile and other slice selection assistance information, for example, the CN common/default/basic slice may verify whether the UE 1202 is authorized to access the network slices in this CN entity (CN 1). Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc.) and availabilities and properties associated with the slices, which may be provided by the RAN 1204 and the CN entity 1, a set of one or more candidate network slices may be determined for the UE 1202. In some cases, new slices may be created/allocated, or one or more existing slices may be re-configured to meet the various requirements. If the request is accepted by the CN 1, the CN 1 may send a response that includes available slice information to the RAN 1204. If the response is not accepted, a NACK or other reject message may be sent back as a response.). 
NACK or other reject message may be sent back as a response.).  
Regarding claim 9, Chen et al discloses, transmit, to the communication terminal, a rejection message including a specific cause value in response to the Registration Request. message if a Requested NSSAI (slice selection assistance information) which is included in the Registration Request message does not indicate a network slice which subjects to the Slice-Specific Authentication and Authorization (¶ 0066, a slice specific authentication and authorization function may be required when each slice requires, ¶ 0081, 0085, the UE's subscription profile and other slice selection assistance information, for example, the CN common/default/basic slice may verify whether the UE 1202 is authorized to access the network slices in this CN entity (CN 1). Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc.) and availabilities and properties associated with the slices, which may be provided by the RAN 1204 and the CN entity 1, a set of one or more candidate network slices may be determined for the UE 1202. In some cases, new slices may be created/allocated, or one or more existing slices may be re-configured to meet the various requirements. If the request is accepted by the CN 1, the CN 1 may send a response that includes available slice information to the RAN 1204. If the response is not accepted, a NACK or other reject message may be sent back as a response.). 
Regarding claim 10, Chen et al discloses, a communication terminal comprising: at least one memory storing instructions (¶ 0159, fig. 24F); and 
at least one processor configured to execute the instructions to:  transmit, to a core network device, a Registration Request message including information indicating whether a communication terminal supports Slice-Specific Authentication and Authorization (¶ 0066, a slice specific authentication and authorization function may be required when each slice requires, ¶ 0081, 0085, the UE's subscription profile and other slice selection assistance information, for example, the CN common/default/basic slice may verify whether the UE 1202 is authorized to access the network slices in this CN entity (CN 1). Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc.) and availabilities and properties associated with the slices, which may be provided by the RAN 1204 and the 
 Regarding claim 11, Chen et al discloses, wherein, if the communication terminal does not support the Slice-Specific Authentication and Authorization a procedure related to the Slice-Specific Authentication and Authorization is not executed (¶ 0066, a slice specific authentication and authorization function may be required when each slice requires, ¶ 0081, 0085, the UE's subscription profile and other slice selection assistance information, for example, the CN common/default/basic slice may verify whether the UE 1202 is authorized to access the network slices in this CN entity (CN 1). Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc.) and availabilities and properties associated with the slices, which may be provided by the RAN 1204 and the CN entity 1, a set of one or more candidate network slices may be determined for the UE 1202. In some cases, new slices may be created/allocated, or one or more existing slices may be re-configured to meet the various requirements. If the request is accepted by the CN 1, the CN 1 may send a response that includes available slice information to the RAN 1204. If the response is not accepted, a NACK or other reject message may be sent back as a response.).  
slice selection assistance information, for example, the CN common/default/basic slice may verify whether the UE 1202 is authorized to access the network slices in this CN entity (CN 1). Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc.) and availabilities and properties associated with the slices, which may be provided by the RAN 1204 and the CN entity 1, a set of one or more candidate network slices may be determined for the UE 1202. In some cases, new slices may be created/allocated, or one or more existing slices may be re-configured to meet the various requirements. If the request is accepted by the CN 1, the CN 1 may send a response that includes available slice information to the RAN 1204. If the response is not accepted, a NACK or other reject message may be sent back as a response.).  

Regarding claim 7, Chen et al discloses
 [Claim 21] (New) The core network device according to Claim 9, wherein the core network device is an Access Management Function (AMF). 
 Regarding claim 7, Chen et al discloses

Regarding claim 23, Chen et al discloses, a method in a core network device, the method comprising: 
receiving, from a communication terminal, a Registration Request message including information indicating whether the communication terminal supports Slice- Specific Authentication and Authorization; and executing, if the information indicates that the communication terminal supports the Slice-Specific Authentication and Authorization, a procedure related to the Slice- Specific Authentication and Authorization (¶ 0066, a slice specific authentication and authorization function may be required when each slice requires, ¶ 0081, 0085, the UE's subscription profile and other slice selection assistance information, for example, the CN common/default/basic slice may verify whether the UE 1202 is authorized to access the network slices in this CN entity (CN 1). Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc.) and availabilities and properties associated with the slices, which may be provided by the RAN 1204 and the CN entity 1, a set of one or more candidate network slices may be determined for the UE 1202. In some cases, new slices may be created/allocated, or one or more existing slices may be re-configured to meet the various requirements. If the request is accepted by the CN 1, the CN 1 may send a response that includes available slice information to the RAN 1204. If the response is not accepted, a NACK or other reject message may be sent back as a response.). 
slice selection assistance information, for example, the CN common/default/basic slice may verify whether the UE 1202 is authorized to access the network slices in this CN entity (CN 1). Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc.) and availabilities and properties associated with the slices, which may be provided by the RAN 1204 and the CN entity 1, a set of one or more candidate network slices may be determined for the UE 1202. In some cases, new slices may be created/allocated, or one or more existing slices may be re-configured to meet the various requirements. If the request is accepted by the CN 1, the CN 1 may send a response that includes available slice information to the RAN 1204. If the response is not accepted, a NACK or other reject message may be sent back as a response.). 
 Regarding claim 7, Chen et al discloses, transmitting, to the communication terminal, a rejection message including a specific cause value in response to the Registration Request message if a Requested NSSAI which is included in the Registration Request message does not indicate a network slice which subjects to the Slice-Specific Authentication and Authorization (¶ 0066, a slice specific authentication and authorization function may be required when each slice requires, ¶ 0081, 0085, the UE's subscription profile and other slice selection assistance information, for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (20170367036) in view of Nokia (“Slice Specific Authentication and Authorization using non 3GPP credentials—Solution”).
Regarding claims 21-22 and 26, Chen et al discloses core network is MME etc.., Chen does not specifically disclose core network is AMF.
In the same field of endeavor, Nokia discloses, core network is AMF (page 2-4). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chen et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management during the registration AMF, thus improving user or customer experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/Primary Examiner, Art Unit 2643